SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

183
CA 12-01224
PRESENT: SCUDDER, P.J., LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF WILLIAM DUNSMOOR,
PETITIONER-APPELLANT,

                      V                                          ORDER

TOWN OF OSWEGO PLANNING BOARD AND UNITED
GROUP DEVELOPMENT CORP., RESPONDENTS-RESPONDENTS.


HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
PETITIONER-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
RESPONDENT-RESPONDENT TOWN OF OSWEGO PLANNING BOARD.

MICHAEL J. STANLEY LAW OFFICE, OSWEGO (MICHAEL J. STANLEY OF COUNSEL),
FOR RESPONDENT-RESPONDENT UNITED GROUP DEVELOPMENT CORP.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oswego County (James W. McCarthy, J.), entered March 21, 2012 in a
proceeding pursuant to CPLR article 78. The judgment dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court